                           IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO

JOHN ANTHONY GARCIA,

                 Plaintiff,

        vs.                                                           Civ. No. 18-650 JAP/JFR

ANDREW SAUL, Commissioner
of SOCIAL SECURITY,1

                 Defendant.

      ORDER ADOPTING MAGISTRATE JUDGE’S PROPOSED FINDINGS AND
    RECOMMENDED DISPOSITION AND DISMISSING PLAINTIFF’S COMPLAINT

        THIS MATTER is before the Court on the Proposed Findings and Recommended

Disposition by United States Magistrate Judge John F. Robbenhaar, filed July 22, 2019. Doc. 32.

Objections were due by no later than August 8, 2019.2 The parties have not filed any objections.

The failure to make timely objections to the Magistrate Judge’s Proposed Findings and

Recommended Disposition waives appellate review of both factual and legal questions. U.S. v.

One Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996).

        IT IS THEREFORE ORDERED that the Magistrate Judge’s Proposed Findings and

Recommended Disposition (Doc. 32) are ADOPTED.

        IT IS FURTHER ORDERED that Plaintiff’s Complaint (Doc. 1) is DISMISSED

WITHOUT PREJUDICE.

                                                     _______________________________________
                                                     Senior United States District Judge



1
 Pursuant to Fed. R. Civ. P. 25(d), Andrew Saul is substituted for Nancy Berryhill as the Commissioner of the
Social Security Administration.

2
  Objections were due within fourteen days; i.e., August 5, 2019. Doc. 32 at 3. However, three days were added to
the deadline because Plaintiff was served by mail. See Fed. R. Civ. P. 5(b)(2)(C); Fed. R. Civ. P. 6(a) and (d).
